Citation Nr: 1724511	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating for a low back disability, rated at 20 percent from January 1, 2007, 100 percent from January 2, 2009, and 40 percent from May 1, 2009. 

2. Entitlement to an increased rating for radiculopathy of the right lower extremity, currently rated at 20 percent.

3. Entitlement to an increased rating for radiculopathy of the left lower extremity, rated at 20 percent prior to March 28, 2014, and 40 percent thereafter.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction over the case was subsequently transferred to the Reno, Nevada RO.

The Veteran testified in support of these claims during a hearing held at the RO before another Veterans Law Judge in May 2010.  That Veterans Law Judge is not available to participate in this case.  In February 2017 the Board advised the appellant of his right to testify at a new hearing and notified him that he had thirty days to request a new hearing. The Veteran has not responded.

The Board previously remanded the appeal for further development, most recently in September 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During the applicable time period prior to May 1, 2009, service connection was in effect for lumbar spine disc syndrome with arthritis and spondylosis rated as 20 percent disabling from January 1, 2007, 100 percent disabling from January 2, 2009, and 40 percent disabling from May 1, 2009; left lower extremity radiculopathy rated as 20 percent disabling from January 1, 2007 and 40 percent disabling from March 28, 2014;and right lower extremity radiculopathy rated as 20 percent disabling from January 1, 2007. 

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue to the AOJ. Brambley v. Principi, 17 Vet. App. 20 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996). It is within the Secretary's discretion to bifurcate the claim. See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

However, based on a cumulative review of the record, the Board finds that the increased rating claims for lumbar spine disc syndrome with arthritis and spondylosis, and left and right lower extremity radiculopathy to be intertwined with the TDIU issue herein. In Brambley, the Court held that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability." See Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Under 38 C.F.R. §4.16 (a), a veteran must meet certain schedular criteria before an award of TDIU may be granted. At the present time, the Veteran does not meet the criteria for a grant of TDIU prior to May 1, 2009. Although the Veteran does not meet the schedular requirements for a TDIU prior to May 1, 2009, a total rating may nonetheless be assigned upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during the appeal period. 38 C.F.R. 
§ 4.16 (b). In such cases, a claim may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16 (b). 

In this case, the Veteran has stated on multiple occasions, including at his most recent March 2014 VA examination, that since 2004, he has been no longer able to work due to his service-connected lumbar spine disc syndrome with arthritis and spondylosis. As the evidence of record reflects evidence of unemployability, the Board finds that a remand is warranted to address the issue of entitlement to a TDIU prior to May 1, 2009. 

Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect of the Veteran's increased rating claims, and as such, all are remanded to the AOJ. Any development affecting the TDIU issue may have an impact on the complete picture of the manifestations of the Veteran's lumbar spine disc syndrome with arthritis and spondylosis and right and left lower extremity radiculopathy and their effect on his employability as they pertain to extraschedular consideration. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003). Thus, the issues of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to May 1, 2009. Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. The statement must include reference to Dr. W.M.'s September 2007 unemployability opinion and the November 2015 VA unemployability opinion.  See 38 C.F.R. §4.16 (b).

2. Finally, readjudicate the issues remaining on appeal. If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




